DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/611,235 for a GLUED FURNITURE BASE, filed on 11/06/2019.  This correspondence is in response to applicant’s reply filed on 4/13/2022.  Claims 9-24 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (U.S. Pat. 3,682,425) in view of Johnson (U.S. Pat. 2,217,754).
Regarding claim 9, Vincent teaches a base for furniture having a central column structure, the base comprising: a central hub; and a plurality of load-carrying arms radially extending from the central hub; wherein the central hub further comprises a plurality of protrusions extending radially from the central hub, and wherein a number of the plurality of protrusions corresponds to a number of load-carrying arms; wherein a proximal end of each of the load-carrying arms comprises a cavity (interior), and wherein the radially extending protrusions are inserted into the cavities and, upon insertion, define spaces (see Figs. 3, 6) between each radially extending protrusions and a respective load-carrying arm; but does not teach that the spaces are filled with an adhesive for securing the load-carrying arms to the central hub, by applying the adhesive to the upper and side surfaces of the protrusions so the adhesive fills the space between the protrusions and the inner surface of the arm.  Johnson, however, teaches a number of load-carrying arms (9) attached to a plurality of extents (13) by an adhesive (glue) for securing the load carrying arms to the central hub in order to attach the arms to the extents in a secure manner.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct base with the spaces filled with an adhesive for securing the load-carrying arms to the central hub, by applying the adhesive to the upper and side surfaces of the protrusions so the adhesive fills the space between the protrusions and the inner surface of the arm, in order to securely attach the arms to the protrusions prior to welding to ensure that the arms do not separate from the protrusions during manufacture.


    PNG
    media_image1.png
    625
    542
    media_image1.png
    Greyscale


[AltContent: textbox (chair)]
[AltContent: arrow]




[AltContent: textbox (cavity)]
[AltContent: arrow][AltContent: textbox (central hub)]

[AltContent: arrow]

[AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (opening)]
[AltContent: textbox (plurality of protrusions)]
[AltContent: textbox (plurality of load carrying arms)]

Regarding claim 10, Vincent and Johnson teach the base of claim 9, wherein the load-carrying arms are manufactured from a sheet metal blank (col. 2, lines 65-67).
Regarding claim 11, Vincent and Johnson teach the base of claim 9, wherein the load-carrying arms comprise a U-shaped or a C-shaped profile defining an opening, and wherein the opening faces downwards in a direction towards a bottom surface of the base upon insertion of the radially extending protrusions (Fig. 6).
Regarding claim 12, Vincent and Johnson teach the base of claim 9, wherein the load-carrying arms comprise a U-shaped or a C-shaped profile defining an opening, but do not teach that the opening faces upwards in a direction towards a top surface of the base upon insertion of the radially extending protrusions.  It would have, however, been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to reverse the arms and the protrusions such that the opening faces upwards in a direction towards a top surface of the base upon insertion of the radially extending protrusions since the mere reversal of the essential working parts of a device involves only routine skill in the art and applicant does not indicate that the reversal comprises any particular function.  
Regarding claim 15, Vincent and Johnson teach the base of claim 9, wherein at least one of the central hub or load-bearing arms comprises at least one opening for introduction of the adhesive there through (central hub).
Regarding claim 18, Vincent and Johnson teach a chair (Fig. 1) comprising the base according to claim 9, a seat (11) and a central column structure (16) extending from the seat. 
Regarding claim 19, Vincent teaches a method of manufacturing a furniture base (see figure above) for furniture having a central column structure, the method comprising: providing a central hub comprising a plurality of protrusions extending radially from the central hub; providing a plurality of load-carrying arms, wherein at least a proximal end of each of the load-carrying arms comprises a cavity, and wherein a number of the load-carrying arms corresponds to the number of protrusions; inserting the protrusions extending radially from the central hub into the cavities of the load- carrying arms, wherein, upon insertion, spaces are defined between the radially extending protrusions and an inner surface of the load-carrying arms, but does not teach filling the spaces with an adhesive for securing the load-carrying arms to the central hub.  Johnson, however, teaches a number of load-carrying arms (9) attached to a plurality of protrusions (13) by an adhesive (glue) for securing the load carrying arms to the central hub in order to attach the arms to the protrusions in a secure manner.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to teach the step of filling the spaces with an adhesive for securing the load-carrying arms to the central hub in order to securely attach the arms to the protrusions prior to welding to ensure that the arms do not separate from the protrusions during manufacture.
Regarding claim 20, Vincent and Johnson teach the method of claim 19, wherein the central hub and the plurality of load-carrying arms are manufactured separately (since they are separate pieces).
Regarding claim 21, Vincent and Johnson teach the method of claim 19, wherein the providing the plurality of load carrying arms comprises, for each arm: forming a blank from sheet metal; bending the blank to form a respective load-carrying arm having a U-shaped profile.
Regarding claim 22, Vincent and Johnson teach the method of claim 19, wherein the providing the plurality of load carrying arms comprises, for each arm: forming a blank from sheet metal; bending the blank to form a respective load-carrying arm having a U-shaped profile; and bending edges (22) of the U-shaped profile to form a C-shaped profile.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (U.S. Pat. 3,682,425) in view of Johnson (U.S. Pat. 2,217,754) in further view Yokoyama et al. (U.S. Pat. 6,412,745).
Regarding claim 16, Vincent and Johnson teach the base of claim 9, but do not teach that the adhesive comprises an epoxy or polyurethane resin.  Yokoyama, however, teaches that adhesives can be an epoxy or polyurethane resin (col. 6, lines 26-31) in order to attach two members together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, wherein the adhesive comprises an epoxy or polyurethane resin in order to have a well-known, secure bonding mechanism. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (U.S. Pat. 3,682,425) in view of Johnson (U.S. Pat. 2,217,754) in further view of Fields et al. (U.S. Pat. 3,443,782).
Regarding claim 17, Vincent and Johnson teach the chair of claim 18, but do not teach that each radially extending protrusion from the central hub has a length that is from 10 to 50% of a length of a corresponding one of the load-carrying arms.  Fields, however, teaches a base wherein each radially extending protrusion (170) from the central hub has a length that is from 10 to 50% of a length of a corresponding one of the load-carrying arms (22) in order to provide a support for attaching the arms to the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, wherein each radially extending protrusion from the central hub has a length that is from 10 to 50% of a length of a corresponding one of the load-carrying arms in order to conserve materials and manufacturing costs since the protrusion would work equally well to support the arms at a various lengths.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (U.S. Pat. 3,682,425) in view of Johnson (U.S. Pat. 2,217,754) in further view Schneiderman (U.S. Pat. 3,617,023).
Regarding claim 24, Vincent and Johnson teach the base of claim 18, but do not teach a swivel for allowing rotation of the central column, and wherein the base further comprises a cavity for receiving the central column or the swivel therein.  Schneiderman, however, teaches a chair with a swivel (col. 2, lines 28-31) for allowing rotation of the central column, and wherein the base further comprises a cavity for receiving the central column or the swivel therein in order to allow freedom of movement for the user.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to construct a swivel for allowing rotation of the central column, and wherein the base further comprises a cavity for receiving the central column or the swivel therein in order to allow the user to rotate while using the chair for greater flexibility. 
Allowable Subject Matter
Claims 13, 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-12, 15-22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 27, 2022